                              IN THE UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF VIRGINIA
                                       ABINGDON DIVISION

            CRIMINAL MINUTES -DETENTION HEARING – VIDEO CONFERENCE

Case No.: 1:20MJ84                            Date: 6/17/20


Defendant: Cole Carini; custody                                 Counsel: John Stanford; AFPD


PRESENT:          JUDGE:                    Pamela Meade Sargent        TIME IN COURT: 1:30- 3:15=1 hr 45 min
                  Deputy Clerk:             Ella Surber
                  Court Reporter:           Donna Prather, OCR
                  U. S. Attorney:           Zachary Lee
                  USPO:                     Ryan Thayer
                  Case Agent:               Micah Childers
                  Interpreter:              N/A

Proceedings:

         Defendant is advised of his right to an in person hearing; defendant waives his right and agrees to proceed by video
         conference.
         Government moves for continuance of detention hearing.
         Defendant(s) moves for continuance of detention hearing.
         Detention hearing continued to New hearing date.
         Detention & preliminary hearing held - Govt evidence (Micah Childers); Deft evidence (Karen Carini) deft rests;
         argument presented;
         Findings of Fact – Court finds probable cause for the charges to go forward and defendant is detained.

         Court grants motion for detention. Written detention order will follow.
         Court denies motion for detention. Defendant will be released on amount and type of bond.

In addition to the standard conditions of release, the following special conditions of release are imposed:

         The defendant shall avoid contact outside the presence of his/her counsel with any alleged victims or potential witnesses
         regarding his/her case.
         The defendant shall report as directed by the probation officer, and shall promptly report any personal status changes to
         the probation officer: this shall include immediately reporting any contact by law enforcement officers regarding a
         criminal investigation or any additional criminal charges placed against the defendant; the defendant shall continue to
         reside at his/her current residence, and shall not change residences without first obtaining permission from the probation
         officer.
         The defendant shall abstain from the excessive OR any use of alcohol or any use or possession of any controlled
         substances unless prescribed by a licensed treating physician for a legitimate medical purpose.
         The defendant shall not possess a firearm or other dangerous weapon and shall reside in a residence free of such.
         The defendant shall submit to random drug and or alcohol testing as directed by the probation officer.
         The defendant shall not travel outside the Western District of Virginia without first obtaining permission from the
         probation officer.
         The defendant shall submit to warrantless search and seizure of his/her person and property as directed by the probation
         officer for the purpose of determining if he/she is in compliance with his/her conditions of pretrial release.
         The defendant shall actively seek and/or maintain employment.
         The defendant shall maintain or commence an education program.
         The defendant shall surrender his/her passport to the Probation Office to be held pending further order of the court; the
         defendant shall not apply to obtain a passport.
       The defendant shall not associate with any known users/possessors of illegal controlled substances and shall not be present
       in any location where illegal controlled substances are being used and/or distributed, unless approved by his/her
       supervising officer in cooperation with law enforcement officers.
       The defendant shall be placed on home detention subject to electronic monitoring and all residential absences must be
       approved in advance by the probation officer.
       The defendant shall continue in his/her currentmental health OR substance abuse OR both counseling/treatment program
       at his/her own expense.
       The defendant shall allow the probation officer open communication with any treatment agencies or health care providers
       for the purpose of monitoring the defendant's compliance with all treatment requirements.
       Any animals on the premises of the defendant's residence must be restrained in a way so as to not interfere with the
       probation officer's access to the defendant's residence and to ensure the officer's safety.
       Defendant advised of penalties and sanctions for failure to appear and/or violating conditions of release.


Additional Information:
